Candler, Justice,
dissenting. Art. VIII, Sec. I, Par. I of Georgia’s Constitution of 1945 provides that an adequate education for the citizens of the State is a primary obligation of the State, the expense of which shall be provided for by taxation. Code § 2-6401. The several counties of this State have authority and are authorized to establish and maintain public schools within their limits and each county, exclusive of any independent school district therein, “shall compose one school district and shall be confined to the control and management of a county Board of Education.” Code § 2-6801. County boards of education have the right to consolidate schools if in their opinion the welfare of the schools of the county and the best interests of the pupils require such action. Code Ann. § 32-915. They also have authority and power, if, in their opinion the welfare of the schools of the county and the best interest of the pupils require it, to reorganize the schools within their jurisdiction and to determine and fix the number of grades to be taught at each school in their respective system. Ga. L. 1953, Nov. Sess., p. 282 (Code Ann. § 32-954). But an amendment to Art. VIII, Sec. I, Par. I of the Constitution which was proposed in 1953 (Ga. L. 1953, Nov. Sess., p. 224) and ratified in 1954 provides that the Stewart County Board of Education cannot consolidate the schools of that county until a plan of consolidation proposed by the board is approved by a majority vote of those voting at an election called by the Ordinary of Stewart County for the purpose of *629approving or disapproving such proposed plan of consolidation and at which election only the qualified voters of the affected areas are eligible to vote and such proposed consolidation can not become effective unless a majority of those voting in each affected attendance area vote in favor thereof. This same article, section and paragraph of the Constitution was again amended in 1956 (Ga. L. 1956, p. 440). That amendment reads as follows: “Provided, however, that the Board of Education of Stewart County shall maintain schools for both colored and white pupils in the Towns of Omaha, Lumpkin, and Richland, located in Stewart County, Georgia, with facilities and school grades at least equal to the present existing schools in said towns.” It is perfectly clear to me that the Constitution requires the Stewart County Board of Education to maintain and operate a school in the towns of Omaha, Lumpkin and Richland with facilities and school grades at least equal to the school which was maintained and operated in each of those towns in 1956; and since it was, mandamus will lie to compel its performance of that legal duty.
I am authorized to state that Justice Mobley concurs in this dissent.